                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                 Case No. 18-cr-145-pp
      v.

LISA HOFSCHULZ,

                  Defendant.
______________________________________________________________________________

 ORDER GRANTING DEFENDANT’S MOTION TO RECONSIDER DENIAL OF
                   COUNSEL OF CHOICE (DKT. NO. 102)
______________________________________________________________________________

      On February 20, 2020—two days after defense Attorney Beau Brindley

appeared on the February 18, 2020 trial date and informed the court that if it

did not adjourn the trial he would be forced to withdraw as counsel for the

defendant—the court issued a seventy-page order giving its reasoning for

denying the defendant’s second motion to continue the trial (dkt. no. 80),

denying her motion to reconsider that decision (dkt. no. 85) and granting

Brindley’s motion to withdraw as counsel (dkt. no. 85). Dkt. No. 89. The

defendant has asked the court to reconsider its refusal to allow Brindley to

return to the case as co-counsel, arguing that the court should not have

disqualified Brindley (and his colleague Attorney Michael Thompson) from

being a part of her trial team. Dkt. No. 102. The court grants that motion.

I.    Events Since February 18, 2020

      On February 27, 2020, at the hearing the court had scheduled for the

defendant to report on her progress in finding successor counsel to Brindley,
                                        1

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 1 of 18 Document 107
the defendant read a prepared statement indicating that Brindley was her

counsel of choice and that she planned to litigate the court’s decision to the

fullest extent, but that she was making arrangements to retain Attorney Vadim

Glozman. Dkt. No. 95 at 1. She asked for twenty-one days to make the

necessary financial arrangements. Id. The court adjourned the hearing to

March 13, 2020. Id. at 2.

      Glozman appeared on the defendant’s behalf at the March 13 hearing.

Dkt. No. 99 at 1. He reported, however, that he had agreed to take the case on

the condition that the court allow him to have Brindley as his co-counsel. Id.

The court reiterated its concerns that Brindley had not been candid with the

court and the government and that he had abused the judicial process,

concluding that it would not allow Brindley to act as co-counsel. Id. at 2.

Glozman responded that he was not sure that the defendant would want him to

continue to represent her without having Brindley as his co-counsel, and asked

the court to schedule a status conference in about two weeks so that the

defendant could speak with Brindley. Id. Counsel told the court that he would

be ready to proceed without Brindley but emphasized that Brindley was the

defendant’s counsel of choice. Id.

      The court declined to set another status conference, noting that the

defendant had known since February 18 that she needed to find new counsel,

and opining that she and Glozman should have had a Plan B in the not-

unlikely event that the court did not agree to allow Brindley to act as co-

counsel. Id. After discussion of the impact of COVID-19 on scheduling, the


                                        2

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 2 of 18 Document 107
court set a final pretrial conference for November 19, 2020 and a trial for

December 7, 2020; the court made clear to the defendant that any attorney she

retained had to be ready to go to trial on December 7, 2020. Id. at 2-3.

      On March 27, the defendant—through “her attorney of record” Glozman

and “her counsel of choice” Brindley, filed this motion to reconsider. Dkt. No.

102. The defendant asserts that there is no evidence in the record of Brindley

“committing any specific, provable misconduct in this case, or any evidence of

him making any statement that is prove false by the evidence.” Id. at 2. She

argues that because there is no evidence proving that Brindley made any false

statements or engaged in any unethical misconduct, the court must reconsider

and allow Brindley and Thompson to represent the defendant. Id. The motion

says that the defendant’s counsel of choice now is a “team consisting of Mr.

Brindley, Micha[e]l Thompson, and” Glozman. Id. at 1 n.1. Glozman asserts

that he will be “lead counsel, thereby making any failure to try the case by Mr.

Brindley incapable of derailing the trial date.” Id. at 3.

      The defendant attached several documents to the motion, including

medical records, correspondence and emails. Dkt. Nos. 102-1 through 102-9.

II.   Discussion

      Despite the length of the court’s February 20, 2020 order, the court’s

concerns with allowing Brindley to continue to represent the defendant came

down to two things: circumstantial evidence indicating that the defendant

might be trying to delay the trial and circumstantial evidence that Brindley had

a history of seeking delays of hearings and trials at the last minute and for


                                          3

        Case 2:18-cr-00145-PP Filed 09/14/20 Page 3 of 18 Document 107
sometimes dramatic reasons. The court’s order recounted the events of the

fifteen months that preceded Brindley being retained, not because Brindley had

anything to do with those events, but because those events gave rise to the

court’s suspicion that either the defendant, her prior counsel or both were

taking deliberate steps to delay the trial. Because of that concern, the court

stated at a hearing on September 18, 2020—fifteen months after indictment—

that it was setting a firm trial date of February 18, 2020, giving the parties five

months to prepare (or re-prepare) for trial. Dkt. Nos. 59 at 2, 89 at 10-11.

      Nine days later, Brindley filed a motion to substitute counsel. Dkt. No.

60. When the government stated that it had no objection if the substitution

didn’t delay the trial, dkt. no. 61, Brindley responded that he was scheduled to

be in trial in another district starting February 10, 2020, “making it

impossible” for him to go to trial in the defendant’s case on February 18, 2020,

dkt. no. 62. So—even though the court had set a firm trial date five months

out, the defendant retained an attorney who was not available to go to trial on

that date. On October 9, 2020, the court noticed a hearing for October 15,

2020 to discuss that issue, but Brindley responded that he was not available

on that date because he would be in trial in Illinois state court, and asked for a

hearing on October 25. Dkt. No. 63.

      As noted above, the court already had concerns that the defendant may

have tried to delay the trial. In less than three weeks, she had dismissed her

prior counsel, retained a lawyer who was not available on the trial date the

court had set and whose trial schedule prevented him from attending the


                                         4

        Case 2:18-cr-00145-PP Filed 09/14/20 Page 4 of 18 Document 107
hearing the court had set to discuss its concerns about that fact. Given the

court’s own busy trial calendar, the court issued an order deferring ruling on

the defendant’s motion to substitute counsel and requiring that by the end of

the day on October 25, 2019, the defendant advise the court whether Brindley

could be available on February 18, 2020 or whether she wanted to make

arrangements for a different lawyer. Dkt. No. 64. The court thought it made

clear its concerns, noting that only nine days after it had “reluctantly” granted

the defendant’s motion to adjourn the trial, she’d moved to change lawyers and

that the new lawyer was unavailable both for the scheduled trial and the

hearing the court had scheduled to discuss that fact; that Brindley would be

the defendant’s third lawyer in fifteen months; that despite its reluctance, the

court had adjourned the trial because it was concerned that the defendant

would be denied her right to present a defense if it did not do so; that the

congestion of the court’s calendar made it difficult to find dates. Id. at 3-7.

      The court believed then, and it believes now, that it made a clear record

that it intended for the trial to take place on February 18. If Brindley could

clear his schedule and be present, the defendant could proceed with Brindley.

If not, she had time to make alternative arrangements. She did not. On October

21, 2019, the plaintiff filed a notice stating that she maintained her desire for

Brindley to represent her “knowing this Court’s view with respect to the trial

date,” asking the court to substitute Brindley as counsel “immediately” and

stating that “Mr. Brindley confirms that, if necessary, he will be ready and

available to try this case on February 18, 2020 as scheduled.” Dkt. No. 65.


                                         5

        Case 2:18-cr-00145-PP Filed 09/14/20 Page 5 of 18 Document 107
This, despite Brindley having asserted just two weeks earlier that due to a trial

in the Northern District of Illinois, it would be “impossible” for him to appear at

trial here on February 18. The court, while leery of the phrasing “if necessary,”

granted Brindley’s motion to substitute, “[g]iven the defendant’s

acknowledgment that the court will not adjourn the trial date to accommodate

successor counsel’s schedule.” Dkt. No. 66.

      In the motion to reconsider, the defendant asserts that “unless this

Court can cite evidence showing that Mr. Brindley either (1) was reasonably

prepared to try the case when he said he was not; or (2) his therapist wrote a

fraudulent report, Mr. Brindley’s conduct comports with the letter of the ethical

rules.” Dkt. No. 102 at 3. She asserts that “[i]n the absence of some evidence

that Mr. Brindley actually made some kind of demonstrably false statement to

this Court, there is no basis for denying Ms. Hofschulz her counsel of choice.”

Id. at 4. She devotes the remainder of the motion to addressing the various

pieces of circumstantial evidence the court recounted in its February 20 order,

evidence that the court felt showed a pattern of last-minute requests for delays

and eleventh-hour tactics.

      The motion argues that on February 18, 2020, when the court accepted

Brindley’s motion to withdraw and adjourned the trial, it did not lay out all that

circumstantial evidence. Id. at 4. It contends that the court did not give

Brindley the chance to respond to the information it had learned when it had

reviewed some of the cases he told the court had prevented him from being




                                         6

        Case 2:18-cr-00145-PP Filed 09/14/20 Page 6 of 18 Document 107
prepared for the February 18 trial. Id. The motion takes the opportunity the

court did not give and addresses much of that evidence.

      For example, the motion discusses the medical records relating to the

defendant’s February 10, 2020 fall. As noted, the trial was scheduled for

February 18, 2020 and had been since September 2019. As of February 13,

2020, the court already had denied Brindley’s first motion to adjourn the trial,

filed at 5:17 p.m. on January 30, 2020—the evening before the final pretrial

conference scheduled for 8:30 a.m. on January 31, 2020. The court had

adjourned the final pretrial conference to February 14, 2020—the last business

day before the February 18, 2020 trial. At 4:45 p.m. on February 13, 2020,

Brindley filed a second motion to adjourn the trial. Dkt. No. 80. The motion

was fifteen pages long. At page 8, Brindley stated that that on February 10,

2020, the defendant had fallen “and suffered a significant head and face

injury,” and that she had been hospitalized on February 10 and 11, 2020. Id.

at 8. Brindley mentioned the fall in a handful of other places in the motion, but

for the most part, the motion related to Brindley’s trial schedule and the

personal issues with his wife and the unexpected passing of her service dog.

      At the February 14, 2020 adjourned final pretrial conference, Brindley

informed the court that he’d learned of the fall only a few hours before the

hearing, that it had taken place on February 10, that the defendant had been

taken to the hospital and intubated because she couldn’t breathe on her own,

that she’d been diagnosed with an aortic aneurysm and that she needed to see

a cardiologist the following week. Dkt. No. 89 at 30. When Brindley told the


                                        7

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 7 of 18 Document 107
court that the defendant would have to get the records regarding the injury

from the hospital, the defendant and Robert Hofschulz, her former husband

(and co-defendant) waived their appearances and left the courtroom to obtain

the records. Id. After hearing argument about how forcing the defendant to go

to trial on the 18th would pose a health risk, the court denied the motion to

adjourn the trial. Id. at 31; Dkt. No. 87.

      The day before trial, Brindley provided a one-page After Visit Summary

indicating that the defendant had been at Northwestern Medicine on February

10-11 following a fall; it mentioned the intubation but nothing about an aortic

aneurysm. Dkt. No. 83-1. At the February 18, 2020 trial—or, more accurately,

the date scheduled for trial—Brindley offered no additional medical records.

The defendant provided no medical records at the February 27, 2020 hearing.

      There are medical records attached to the motion to reconsider. Dkt. No.

102-1. They confirm that the defendant was in the hospital on February 10-11,

2020 and that the doctors ran many tests. They indicate that a CT angiography

showed “mild aneurysmal dilatation of the ascending thoracic aorta measuring

39 x 41 mm.” Id. at 28. A CT of the abdomen and pelvis showed “no abdominal

aortic aneurysm.” Id. at 31. The defendant also attached a February 19, 2020

letter from a nurse at Froedtert and the Medical College of Wisconsin,

indicating that the defendant had been seen on that date with “post concussion

symptoms.” Dkt. No. 102-2.

      Finally, the defendant attached an undated affidavit (which is not

notarized and does not reference 28 U.S.C. §1746) from Robert Hofschulz,


                                         8

        Case 2:18-cr-00145-PP Filed 09/14/20 Page 8 of 18 Document 107
explaining that the fall happened in Chicago while the defendants were waiting

for Brindley to return from a trial and meet with the defendant. Dkt. No. 102-3.

Mr. Hofschulz gives the details of the fall and the trip by ambulance to

Northwestern, the nearest hospital; he also says that one of the doctors had

told the couple that the defendant had an aortic aneurysm and a heart

murmur. Id. at 1. Mr. Hofschulz indicated that the defendants met with

Brindley on February 14, 2020 and told Brindley about what had happened. Id.

at 2. He also reported that he had tried to obtain the medical records after the

hearing on the 14th, but that the full patient file was not available. Id.

      The motion to reconsider maintains that this evidence proves that the

defendant did suffer a severe injury a week before trial and that everything that

Brindley told the court on February 14, 17 and 18 about that injury and the

risk it posed the defendant was true. Dkt. No. 102 at 4-6, 13-14.

      The motion similarly responds to or addresses other pieces of

circumstantial evidence of delay the court cited in its February 20 order. While

parts of the motion recite the same facts about the rigors of Brindley’s trial

schedule between October 2019 and January 30, 2020 that he laid out in

detail in his prior motions to adjourn, it also notes that:

      •    While the court speculated about the fact that Brindley did not
           disclose any expert witnesses or file motions in limine by the
           December 20, 2019 deadline the court had set, there are cases in
           which he has elected, for strategic reasons, not to utilize experts or
           file motions in limine, id. at 10-11;

      •    While the court speculated that Brindley had cited the health of his
           wife’s late service dog, Rocko, in seeking a continuance in another



                                          9

          Case 2:18-cr-00145-PP Filed 09/14/20 Page 9 of 18 Document 107
            case, the motion in the other case related to a different dog, Brindley’s
            bichon frise′, Beowulf, id. at 15;

      •     While the court discussed another case in which Brindley had sought
            a continuance based on his client’s fall and had not provided medical
            records, the court in that other case since had received the records
            and had elected not to enforce the imposed sanction, id. at 16-17;

      •     While the court had speculated that Brindley had sought a
            continuance in another case based on his wife’s health, the true basis
            for that request for continuance was related to another attorney, id. at
            17;

      •     While the court had noted that Brindley had appeared in the
            courtroom on February 18 with no files or other evidence that he
            intended to try the case, Brindley attached texts between himself and
            his assistant which show, he asserts, that he had a driver bring the
            boxes to Milwaukee from Chicago that morning, id. at 18 and Dkt. No.
            102-9;

      •     While the court referenced a case in which Brindley was to appear in
            Michigan to address an order to show cause on the date the trial in
            Milwaukee was to take place, Brindley’s colleague Thompson had
            planned to appear at that hearing, id.; and

      •     While the court referenced a Seventh Circuit case in which that court
            had questioned Brindley’s veracity, the Illinois Attorney Registration
            and Disciplinary Commission had found no ethical violation, id. at 18-
            19.

      At the time Brindley moved to substitute as counsel, the court had

concerns that the defendant might be trying to delay the trial. When it turned

out the defendant had retained a lawyer who was not available for trial on the

date the court had set and whose trial schedule prevented him from attending

the hearing the court scheduled to discuss that fact, the court saw that as

confirmation of its concerns. When the December 2019 deadline for disclosing

expert witnesses and filing motions in limine passed with nothing from the

defendant—particularly given that the defendant’s prior counsel had asked to

                                          10

          Case 2:18-cr-00145-PP Filed 09/14/20 Page 10 of 18 Document 107
adjourn the fall 2019 trial date for the express purpose of finding an expert—

the court interpreted the silence as a harbinger of a future request for delay.

      The first the court heard from Brindley after the court granted his motion

to substitute was the motion he filed after hours the night before the final

pretrial conference, asking for an adjournment of the trial due to the rigors of

his trial schedule over the past several months (the issue the court had said

that it would not accommodate when it allowed Brindley to substitute) and

Rocko’s death and the impact that had on Brindley and his wife. Brindley had

not contacted the government to let the prosecutors know that he was going to

be seeking an adjournment. He had not contacted the court to give it a “heads-

up.” He filed the motion at 5:17 p.m. with a hearing scheduled the first thing

the following morning. The court saw this as confirmation of its concerns about

delay tactics.

      While Brindley did file four substantive jury instructions (dkt. no. 75)

and responded in detail to the government’s objections to those instructions

(dkt. no. 77), the court received the next motion to adjourn the trial fifteen

minutes before close of business the day before the adjourned pretrial

conference (scheduled for the last business day before trial). Dkt. No. 80. This

is the motion that mentioned the fall; it provided no details about the fall or

proof of the defendant’s medical condition. The court saw this as confirmation

of its concerns about delay tactics.

      When Brindley described the fall at the February 14, 2020 hearing, the

court heard for the first time about an aortic aneurysm and risk to the


                                        11

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 11 of 18 Document 107
defendant if the trial went forward, even as the defendant was sitting in the

courtroom. The court viewed that, combined with the absence of any medical

records supporting the claims of the severity of the injury, as confirmation of

its concerns about delay tactics. When Brindley filed more documents over the

holiday before the first day of trial (including a transcript in which a judge told

him he’d given the best closing argument in a criminal case the judge had ever

seen), and when Brindley appeared in court on what was supposed to be the

first day of a seven-day trial with no boxes, no files—the court viewed that as

confirmation of its concerns about delay tactics. And when the court looked at

the dockets of the cases that Brindley had cited in his various eleventh-hour

motions and saw eleventh-hour motions and delays in those cases, the court

viewed that as confirmation of its concerns about delay tactics.

      Brindley is correct that the court has not accused him of making false

statements. It never occurred to the court that the back-to-back trials Brindley

described did not occur or were not grueling. It never occurred to the court that

Rocko did not suddenly become sick, or that it was not traumatic for Brindley

and his wife to lose him in such an unexpected and painful way. What did

occur to the court was that Brindley was leveraging the details of his

professional and personal life to obtain the continuance of a trial that the court

had stated months before it was not going to continue.

      Things happen. Trials extend beyond their expected end dates. Family

members have crises. Children or parents become ill. Relationships fall apart.

People are injured. Most lawyers have had to seek a continuance at some point


                                         12

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 12 of 18 Document 107
in their careers for one or more life events. Lawyers and opposing counsel

understand that. The fact that several such events happened to Brindley in the

months leading up to the February 18 trial is of less moment in terms of the

court’s concerns than when and how he gave the government and this court

notice of these events, given the prior history of the case.

      This is water under the bridge. To the extent that the court’s concerns

and skepticism unfairly cast aspersions on Brindley, the court apologizes. But

the defendant wants the court to allow Brindley and Thompson to re-join her

trial team. Given the above history, the court is concerned.

      The motion states that Brindley has “taken a break from his practice,”

and that there is “no evidence that he will have any impairment” by the

December 7, 2020 trial date. Dkt. No. 102 at 3. It states that the

“undersigned”—Glozman—“will be lead counsel, thereby making any failure to

try the case by Mr. Brindley incapable of derailing the trial date.” Id. The court

does not feel as assured by the latter assertion as Glozman. Glozman told the

court in March that the defendant had hired him only on the condition that the

court allow Brindley to act as his co-counsel. Brindley conceded in the motion

to reconsider that

      [a] review of his cases shows that Mr. Brindley tries a large number
      of cases. That is plainly what he is hired to do. In so doing, Mr.
      Brindley often talks with counsel and obtains agreements to
      continue and rearrange trial dates in order to make the schedule
      work. That is apparent from the record in his cases.

Id. at 7. If Brindley is back in practice, back to scheduling large numbers of

trials, back to juggling the calendar, the court has no assurance that a version


                                         13

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 13 of 18 Document 107
of the situation he described in his motions to adjourn the February 18, 2020

trial will not arise between now and December 7, or that if that happens, the

defendant will not terminate Glozman’s representation.

      The court has recounted in prior decisions the government’s concerns

about the continuing delays in this case. Some of the witnesses are people who

have suffered from addictions, who are concerned about testifying. The

government has prepared for trial at least once, bringing witnesses into the

courtroom to acclimate them. As time passes, any witness faces difficulties

with memory and detail. The government has opposed adjournments

throughout the case. The defendant has a right to a fair trial, but so does the

United States, and its rights have been affected by the events in the

defendant’s life and in Brindley’s. The court cannot let the defendant’s

insistence on having Brindley represent her affect those rights further.

      The defendant cites many cases in support of her argument that she has

a Sixth Amendment right to the attorney of her choice. She asserts that “an

unreasoning and arbitrary insistence upon expeditious [sic] in the face of a

justifiable request for delay violates the right to the assistance of counsel.” Id.

at 20 (citing United State v. Balsiger, 910 F.3d 942, 949-50 (7th Cir. 2018)).

The defendant left a couple of words out of that quote. The Balsiger court

actually said, following its statement that a trial judge “retains wide latitude to

balance the right to choice of counsel against the needs of fairness to the

litigants and against the demands of its calendar,” Balsiger, 910 F.3d at 949-

50 (quoting United States v. Sellers, 645 F.3d 830, 834 (7th Cir. 2011)), that


                                         14

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 14 of 18 Document 107
“[i]ndeed, ‘only an unreasoning and arbitrary insistence upon expeditiousness

in the face of a justifiable request for delay violates the right to the assistance

of counsel,’” id. (quoting United States v. Carrera, 259 F.3d 818, 825 (7th Cir.

2001)) (emphasis added).

      The court’s ruling linking the adjournment of the February 18, 2020 trial

to Brindley’s withdrawal as counsel was not unreasoning or arbitrary. The

defendant notes, however, that this case no longer is in a denial-of-continuance

posture. The defendant has not asked to adjourn the trial. The question, then,

is whether the court has a basis for disqualifying Brindley. The government did

not ask the court to disqualify him. At the March 13, 2020 hearing, when

Glozman told the court that the defendant had hired him on the condition that

the court allow Brindley to act as co-counsel, the government responded that it

took no position on who represented the defendant as long as the court put a

firm trial date on the calendar as soon as possible. Dkt. No. 99 at 1.

      The Seventh Circuit has held that “granting a motion for disqualification

has ‘immediate, severe, and often irreparable . . . consequences’ for the party

and disqualified attorney.” Watkins v. Trans Union, LLC, 869 F.3d 514, 519

(7th Cir. 2017) (quoting Freeman v. Chi. Musical Instr. Co., 689 F.2d 715, 719

(7th Cir. 1982)). “Disqualifying a lawyer immediately deprives the losing party

from the ‘representation of [her] choice’ and disrupts the litigation.” Id. “[T]he

decision to disqualify an attorney in a criminal case requires an evaluation of

the interests of the defendant, the government, the witness and the public in

view of the circumstances of each particular case.” United States v. O’Malley,


                                         15

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 15 of 18 Document 107
786 F.2d 786, 790 (7th Cir. 1986) (citing United States v. James, 708 F.2d 40,

44 (2d Cir. 1983); United States v. Cunningham, 672 F.2d 1064, 1073 (2d Cir.

1982)).

      The court granted Brindley’s request to withdraw on the day of trial and

granted the motion to adjourn the trial (over the government’s objection). When

the defendant then insisted that she wanted Brindley to un-withdraw, the

court denied that request because of the concerns it has stated in this and

other orders. Brindley withdrew to force an adjournment of a trial the court

had indicated it would not adjourn, under circumstances that caused the court

to suspect that either he, the defendant or both were engaging in delay tactics.

The court never has said that it was “disqualifying” Brindley, but it

understands that its refusal to allow him to act as co-counsel with Glozman is,

in effect, a sua sponte disqualification.

      Given the defendant’s Sixth Amendment right to counsel of her choice

and the fact that there has been no request to adjourn the trial to

accommodate Brindley, the court’s sua sponte disqualification of him as co-

counsel is not supported by Seventh Circuit law. It is in the defendant’s

interest to have the legal team of her choice. It is in the government’s interest

that this case reach trial on December 7, without side issues to threaten the

validity of a jury’s verdict. It is in the public’s interest that this case reach a

conclusion, given that it has been pending for twenty-seven months.

      The court will grant the motion to reconsider its refusal to allow Brindley

and Thompson to act as co-counsel with Attorney Glozman.


                                            16

          Case 2:18-cr-00145-PP Filed 09/14/20 Page 16 of 18 Document 107
       The trial is scheduled for December 7, 2020. The court will not entertain

defense motions to adjourn the trial on the basis of the schedules of the

various defense counsel. Unforeseen events may occur, particularly given the

continued threat posed by the coronavirus pandemic and the rising number of

confirmed positive cases of COVID-19 in Wisconsin as of this writing. The court

expects that if any attorney, party or witness develops health issues, those

problems will be reported to the court immediately, along with reasonably

available supporting documentation. The court plans to do its level best to see

this trial go forward on December 7, 2020, barring a plea or the need to

suspend in-person trials and hearings due to the virus.

III.   Conclusion

       The court GRANTS the defendant’s Motion to Reconsider Denial of

Counsel of Choice. Dkt. No. 102.

       The court REVERSES its March 13, 2020 denial of the defendant’s

March 13, 2020 oral request to have Attorney Brindley act as Attorney

Glozman’s co-counsel. Dkt. No. 99.

       The court ORDERS that Attorneys Beau Brindley and Michael Thompson

may represent defendant Lisa Hofshulz, along with lead counsel Vadim

Glozman.

       The court ORDERS that the clerk’s office must modify the docket to

reflect that Attorney Vadim Glozman is lead counsel and must restore Attorney




                                        17

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 17 of 18 Document 107
Beau Brindley and Attorney Michael J. Thompson as co-counsel with Attorney

Glozman.1

      Dated in Milwaukee, Wisconsin this 14th day of September, 2020.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




1
 The court’s February 20, 2020 order required the clerk’s office to terminate
Brindley as counsel for Lisa Hofshulz. Dkt. No. 89 at 70. The docket, however,
still shows Brindley as lead counsel. The clerk’s office terminated only
Thompson.
                                      18

       Case 2:18-cr-00145-PP Filed 09/14/20 Page 18 of 18 Document 107
